
	

113 S695 IS: Veterans Paralympic Act of 2013
U.S. Senate
2013-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 695
		IN THE SENATE OF THE UNITED STATES
		
			April 10, 2013
			Mr. Boozman (for himself
			 and Mr. Begich) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to extend the
		  authorization of appropriations for the Secretary of Veterans Affairs to pay a
		  monthly assistance allowance to disabled veterans training or competing for the
		  Paralympic Team and the authorization of appropriations for the Secretary of
		  Veterans Affairs to provide assistance to United States Paralympics, Inc., and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Paralympic Act of
			 2013.
		2.Extension of
			 authorization of appropriations for payment of a monthly assistance allowance
			 to disabled veterans training or competing for the Paralympic
			 TeamSection 322(d)(4) of
			 title 38, United States Code, is amended by striking 2013 and
			 inserting 2018.
		3.Extension of
			 authorization of appropriations for assistance to United States Paralympics,
			 IncSection 521A of title 38,
			 United States Code, is amended—
			(1)in subsection (g),
			 by striking 2013 and inserting 2018; and
			(2)in subsection (l),
			 by striking 2013 and inserting 2018.
			
